Citation Nr: 1433920	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.
 
3.  Entitlement to service connection for a left knee disability, status post replacement.
 
4.  Entitlement to service connection for a right knee disability, status post replacement.
 
5.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the feet.
 
6.  Entitlement to service connection for arthritis of the feet.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1970 to June 1973.
 
These matters come comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which reopened claims of entitlement to service connection for bilateral knee disabilities and arthritis of the feet, but then denied the claims on the merits.  Notably, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
 
In March 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.
 
The issue of entitlement to service connection for arthritis of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1.  In a May 2006 rating decision VA explicitly denied the Veteran's claims for arthritis of the knees and arthritis of the feet.  Although the Veteran appealed this decision, he withdrew the appeal and did not submit new and material evidence within the one year appeal period.
 
2.  Evidence received since the May 2006 decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee disabilities and arthritis of the feet and raises a reasonable possibility of substantiating the claims.
 
3.  The evidence is at least evenly balanced as to whether bilateral knee disabilities, status post replacement, and arthritis of the feet are the result of service connected pes planus with bony protuberance at the base of the left great toe.
 
 
CONCLUSIONS OF LAW
 
1.  The May 2006 decision that denied entitlement to service connection for bilateral knee disabilities and arthritis of the feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.204, 20.1103 (2013).
 
2.  Evidence received since the May 2006 decision is new and material and the claims of entitlement to service connection for bilateral knee disabilities and arthritis of the feet are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
 
3.  With reasonable doubt resolved in favor of the Veteran, a left knee disability, status post replacement, is due to pes planus with bony protuberance at the base of the left great toe.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
 
4.  With reasonable doubt resolved in favor of the Veteran, a right knee disability, status post replacement, is due to pes planus with bony protuberance at the base of the left great toe.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.
 
5.  With reasonable doubt resolved in favor of the Veteran, arthritis of the feet is the result of pes planus with bony protuberance at the base of the left great toe.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Reopening
 
Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In May 2006, VA denied entitlement to service connection for bilateral knee disabilities and arthritis of the feet.  VA did grant service connection for bilateral pes planus (claimed as bilateral feet).  The Veteran filed a notice of disagreement in April 2007 but indicated in July 2007 stated that he wished to withdraw his appeal.  As the Veteran's written communication to the RO met the criteria for a withdrawal of his appeal, the appeal of the denial of service connection for bilateral knee disabilities and arthritis of the feet became final when the one year appeal period elapsed from the May 2006 notification of the denials and the Veteran did not submit a new notice of disagreement or new and material evidence.  38 C.F.R. § 20.204(c) (withdrawal of appeal is withdrawal of notice of disagreement as to all issues as to withdrawal applies; new notice of disagreement may be filed within remainder of time period).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The rating decision denying the benefits was based on the lack of evidence of nexus between the current disabilities and service.  As indicated below, the evidence received since the prior denials includes positive nexus evidence.  As this evidence relates to the basis for the prior denials and raises a reasonable possibility of substantiating the claims, reopening the claims of entitlement to service connection for bilateral knee disabilities and a foot disorder is warranted.
 
Analysis
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).
 
The Veteran has had bilateral knee replacements and claims that these disabilities, as well as arthritis of the feet, are related to his service connected bilateral pes planus with bony protuberance at the base of the left great toe, which is currently rated 50 percent disabling.  There are two medical opinions on these questions.  In a March 2014 letter, a VA orthopedic surgeon indicated that the Veteran's current knee disabilities were related to his foot disorders.  He explained that a recent article in the Journal of Bone and Joint Surgery indicated that there was a causative relationship between degenerative arthritis of different joints, and that it was likely that the Veteran's knee problems were related to his foot problems, which caused him to use a cane, limp, and have other severe physical problems.  On the other hand, a May 2012 VA examiner opined that there was no likely causal or aggravation based relationship between the service connected foot disability and the knee or foot arthritis.  The May 2012 examiner explained that the weight of current medical literature was against a relationship between these disorders, particularly in light of the multiarticular nature of the Veteran's degenerative arthritis.  The VA examiner referenced the Journal of Bone and Joint at the National Institutes for Health web site.
 
Each of these opinions gave a brief explanation for its conclusions and cited a medical article.  The weight of the evidence is thus approximately evenly balanced on the secondary nexus issue.  Moreover, although the VA orthopedic surgeon did not explicitly relate the foot arthritis to the pes planus with bony protuberance at the base of the right toe, viewing the opinion as a whole and in the context of the evidence of record, including the implication that the service connected foot disorder caused additional physical problems, it can also be read to support such a relationship.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral knee disabilities, status post replacement, and arthritis of the feet is warranted.  38 U.S.C.A. § 5107(b).
 
Consideration of entitlement to service connection on a direct incurrence basis is therefore unnecessary.  The Board notes, however, that in July 2007, Dr. White noted that he had reviewed the Veteran's service records, that his duties included parachute jumping, and that he suffered repeated trauma to the knees during service, from which it would not be unexpected that he would develop degenerative arthritis of the knees.  Dr. White therefore opined that the in-service injury likely contributed to the present orthopedic problems.  As Dr. White explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion would be entitled to substantial probative weight.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  This appears to be the only probative medical nexus opinion on the issue of entitlement to service connection on a direct incurrence basis.
 
As the Board has granted the benefits sought in full, consideration of the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER
 
The claim of entitlement to service connection for a left knee disability is reopened.
 
The claim of entitlement to service connection for a right knee disability is reopened.
 
Entitlement to service connection for a left knee disability, status post replacement, is granted.
 
Entitlement to service connection for a right knee disability, status post replacement, is granted.
 
The claim of entitlement to service connection for arthritis of the feet is reopened.
 
Entitlement to service connection for arthritis of the feet is granted.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


